DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figs. 2, 23, and 33, corresponding to Claims 1-4, 8-10, 12-15, 14, 19, 26-27, and 33-36  in the reply filed on 9/30/2021 is acknowledged. 
Claim 18 appears to be drawn to the embodiment of Fig. 11, non-elected, and is withdrawn from consideration.
Claims depending on an allowed generic claim shall be rejoined.

Claim Objections
Claim 4 is objected to because it has an improper dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim language “spreading lines” is undefined in the specification. This is unclear. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 14, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US PG Publication 2016/0078576) in view of Thiel (US PG Publication 2011/0121209).

Regarding Claim 1, Su (US PG Publication 2016/0078576) discloses a movable body (vehicle 12 [0032], Fig. 3) comprising an imaging system (in-vehicle monitoring system [//0032], Fig. 3) configured to acquire an image (e.g., record [0032], Fig. 3), wherein the image is an image obtained by capturing an inspection object (covering driver, passengers, controls, stairs [0032], Fig. 3) inside the movable body (in-vehicle, Fig. 3, [0032]);
wherein the imaging system is arranged to capture the inspection object using a common-use portion of the movable body (aisles, stairs, Fig. 3);
the common-use portion includes an aisle (aisle, Fig. 3), and the imaging system includes a camera configured to capture the inspection object using the aisle (covering passengers, driver, stairs, aisle, Fig. 3 [0032]);
the aisle includes a first aisle extending in a first direction (direction of stairs is one direction, Fig. 3), and a second aisle extending in a second direction different from the first direction and connected to the first aisle (long aisle of vehicle is in a perpendicular direction to the stairs, Fig. 3);
the imaging system includes a plurality of (multiple cameras 32, Fig. 3) sets of an illumination source and a camera (each camera 32 has an IR light [0031]) configured to capture the inspection object passing through a connecting portion between the first aisle and the second aisle (passengers coming up the stairs and going down the aisle in a direction perpendicular to the stairs, Fig. 3), and optical axes of the plurality of sets of cameras face directions different from each other (one camera 32 faces left, one camera 32 faces down, Fig. 3).
Su does not explicitly disclose, but Thiel (US PG Publication 2011/0121209) teaches wherein the image (terahertz radiation sensor detects radiation remaining after passing through, scattered by, or reflected by the object [0054]) is formed by a terahertz wave (terahertz radiation source [0054]).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the surveillance system of Su with additional terahertz spectroscopy system of Thiel because Thiel teaches that the terahertz spectroscopy system for examining humans, objects, and materials for use on buses and in airplanes [0057] provides information about the complex chemical composition of substances without direct contact, which is particularly beneficial in the field of security [0002]. 

	Regarding Claim 4, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 3, wherein the aisle includes a deck (stairs, Fig. 3 [0032]), and the imaging system includes the camera (cameras Fig. 3 [0032]) configured to capture the inspection object using the deck (monitor passengers/driver [0032], Fig. 3).

	Regarding Claim 14, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 1.
Su (US PG Publication 2016/0078576) does not explicitly disclose, but Thiel (US PG Publication 2011/0121209) teaches wherein the imaging system includes an illumination source configured to radiate the terahertz wave (terahertz radiation source and terahertz radiation sensor detects radiation remaining after passing through, scattered by, or reflected by the object [0054]).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the surveillance system of Su with additional terahertz spectroscopy system of Thiel because Thiel teaches that the terahertz spectroscopy system for examining humans, objects, and materials for use on buses and in airplanes [0057] provides information about the complex chemical composition of substances without direct contact, which is particularly beneficial in the field of security [0002]. 

	Regarding Claim 33, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 1, wherein the imaging system is arranged at a position where the inspection object moving in the movable body is rectified (camera 1 covers stairwell, where passengers queue and enter one at a time, Fig. 3).

	Regarding Claim 34, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 1, wherein the imaging system is arranged at a position where the inspection object moving in the movable body makes a direction change (passenger enters through stairs and proceeds through aisle, Fig. 3).

	Regarding Claim 35, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 1, wherein the imaging system is arranged at a position where the inspection object moving in the movable body decelerates or stops (passengers decelerate as they approach their seat, Fig. 3).

	Regarding Claim 36, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 1, wherein the imaging system is arranged at a position where the inspection object moving in the movable body rotates (passenger changes direction after climbing stairs before proceeding through aisle, Fig. 3).

Regarding Claim 37, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 1, wherein at least one set of the plurality of sets of the illumination source and the camera includes an illumination source and a camera (each camera 32 has an IR light [0031]).
Su does not explicitly disclose, but Thiel (US PG Publication 2011/0121209) teaches whose optical axes face directions different from each other (sensor and source positioned to detect radiation remaining after passing through the object [0054]).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the surveillance system of Su with additional terahertz spectroscopy system of Thiel because Thiel teaches that the terahertz spectroscopy system for examining humans, objects, and materials for use on buses and in airplanes [0057] provides information about the complex chemical composition of substances without direct contact, which is particularly beneficial in the field of security [0002]. 

Regarding Claim 38, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 1, wherein the plurality of sets of the illumination source and the camera includes a first set of an illumination source and a camera arranged in the first aisle (camera 32 includes IR light [0031] facing the stairs, Fig. 3) and arranged to capture the inspection object passing through the connecting portion (captures passengers coming up the stairs and going down the perpendicular aisle, Fig. 3), and includes a second set of an illumination source and a camera arranged in the second aisle (camera 32 includes IR light [0031], at the front of the bus facing backward, Fig. 3) and arranged to capture the inspection object passing through the connecting portion (captures passengers coming up the stairs and going down the perpendicular aisle, Fig. 3).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US PG Publication 2016/0078576) in view of Thiel (US PG Publication 2011/0121209) and Feher (US Patent 4,816,828).

	Regarding Claim 12, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 3.
Su does not explicitly disclose, but Feher (US Patent 4,816,828) teaches wherein the common-use portion includes a wash stand (restroom areas within interior, Claim 7), and the imaging system (series of interior cameras 40, Fig. 3, Column 7 lines 18-34) includes the camera configured to capture the inspection object using the aisle (aisle, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the application was filed to add cameras to the surveillance system of Su to monitor persons who are using the restroom or wash station because Feher teaches that observing passengers near doors enables single-person observation, which is useful for detecting known “risk” persons (Column 7 lines 30-35). 

	Regarding Claim 13, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 3. 
Su does not explicitly disclose, but Feher (US Patent 4,816,828) teaches wherein the common-use portion includes a rest room (restroom areas within interior, Claim 7), and the imaging system (series of interior cameras 40, Fig. 3, Column 7 lines 18-34) captures the inspection object using the rest room (optical images captured from restroom, Claim 7).
It would have been obvious to one of ordinary skill in the art before the application was filed to add cameras to the surveillance system of Su to monitor persons who are using the restroom or wash station because Feher teaches that observing passengers near doors enables single-person observation, which is useful for detecting known “risk” persons (Column 7 lines 30-35). 


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US PG Publication 2016/0078576) in view of Thiel (US PG Publication 2011/0121209) and Porko (WO 2016/170231).

	Regarding Claim 15, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 3, wherein the inspection object is using the aisle (passenger enters through stairs and proceeds through aisle, Fig. 3).
Su (US PG Publication 2016/0078576) does not explicitly disclose, but Thiel (US PG Publication 2011/0121209) teaches wherein the wave is a terahertz wave (terahertz radiation sensor detects radiation remaining after passing through, scattered by, or reflected by the object [0054]).
Su (US PG Publication 2016/0078576) does not explicitly disclose, but Porko (WO 2016/170231) teaches imaging system includes a plurality of illumination sources (active infrared, Fig. 1, Page 3 lines 5-30) configured to irradiate the inspection object (person A monitored in apartment, Fig. 1, Page 3 lines 5-30) with the wave (active infrared, Fig. 1, Page 3 lines 5-30), and a plurality of cameras configured to capture the inspection object irradiated with the wave (detectors T1 and T2 on adjacent walls in sufficient number, Fig. 1, Page 3 lines 5-30).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the surveillance system of Su with additional terahertz spectroscopy system of Thiel because Thiel teaches that the terahertz spectroscopy system for examining humans, objects, and materials for use on buses and in airplanes [0057] provides information about the complex chemical composition of substances without direct contact, which is particularly beneficial in the field of security [0002]. 
It would have been obvious to one of ordinary skill in the art before the application was filed to install multiple active imaging systems in the vehicle of Su because Porko teaches that it enables a target to be detected from at least two detectors and from two directions (Abstract) and enables the activeness of the monitored subject to be estimated and an alarm set based on the target’s behavior (Page 4).

	Regarding Claim 17, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 1, wherein the common-use portion includes a first aisle extending in a first direction (stairs in one direction, Fig. 3), and a second aisle extending in a second direction different from the first direction and connected to the first aisle (aisle to seats, Fig. 3; stairs and aisle are in different directions, Fig. 3), and the imaging system captures the inspection object passing through a connecting portion between the first aisle and the second aisle (passenger would climb stairs and proceed to seat, Fig. 3; camera 1 captures passengers at stairwell and proceeding to aisle, Fig. 3).
Su does not explicitly disclose, but Thiel (US PG Publication 2011/0121209) teaches wherein the wave is a terahertz wave (terahertz radiation sensor detects radiation remaining after passing through, scattered by, or reflected by the object [0054]).
	Su does not explicitly disclose, but Porko (WO 2016/170231) teaches wherein the captur[ing] includes a plurality of illumination sources configured to irradiate with the wave, and a plurality of cameras configured to capture the inspection object irradiated with the wave (detectors T1 and T2 on adjacent walls and are active infrared detectors, Fig. 1 and Page 3 lines 5-30).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the surveillance system of Su with additional terahertz spectroscopy system of Thiel because Thiel teaches that the terahertz spectroscopy system for examining humans, objects, and materials for use on buses and in airplanes [0057] provides information about the complex chemical composition of substances without direct contact, which is particularly beneficial in the field of security [0002]. 
It would have been obvious to one of ordinary skill in the art before the application was filed to install multiple active imaging systems in the vehicle of Su because Porko teaches that it enables a target to be detected from at least two detectors and from two directions (Abstract) and enables the activeness of the monitored subject to be estimated and an alarm set based on the target’s behavior (Page 4).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US PG Publication 2016/0078576) in view of Thiel (US PG Publication 2011/0121209) and Porko (WO 2016/170231) and Lee (US PG Publication 2018/0013985).

	Regarding Claim 19, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 17, having a plurality of cameras facing the connecting portion (camera 1 and camera 2 face junction of stairs and aisle, Fig. 3).
Su does not explicitly disclose, but Porko (WO 2016/170231) wherein the cameras include a plurality of illumination sources (detectors T1 and T2 on adjacent walls and are active infrared detectors, Fig. 1 and Page 3 lines 5-30) facing the connecting portion (person A monitored in apartment, Fig. 1, Page 3 lines 5-30).
	Su (US PG Publication 2016/0078576) does not explicitly disclose but Lee (US PG Publication 2018/0013985) teaches wherein the cameras are embedded in a wall (covert camera secured to backside of a panel within cabin [0050]).
It would have been obvious to one of ordinary skill in the art before the application was filed to install multiple active imaging systems in the vehicle of Su because Porko teaches that it enables a target to be detected from at least two detectors and from two directions (Abstract) and enables the activeness of the monitored subject to be estimated and an alarm set based on the target’s behavior (Page 4).
	It would have been obvious to one of ordinary skill in the art before the application was filed to embed the cameras of Su into the wall because Lee teaches that covert cameras are useful to monitor areas of interest where security and hidden surveillance are important, such as within an airplane cabin. 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US PG Publication 2016/0078576) in view of Thiel (US PG Publication 2011/0121209) and Johnson (US PG Publication 2011/0102233).

	Regarding Claim 26, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 14.
Su does not explicitly disclose, but Thiel (US PG Publication 2011/0121209) teaches wherein the wave is a terahertz wave (terahertz radiation sensor detects radiation remaining after passing through, scattered by, or reflected by the object [0054]).
Su does not explicitly disclose, but Johnson (US PG Publication 2011/0102233) teaches wherein the imaging system (active millimeter wave imaging system, Abstract) includes a reflecting surface configured to reflect the wave (millimeter wave noise generator [0007]), and the reflecting surface includes a curved surface (reflector has the shape of a section of ellipse [0007]).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the surveillance system of Su with additional terahertz spectroscopy system of Thiel because Thiel teaches that the terahertz spectroscopy system for examining humans, objects, and materials for use on buses and in airplanes [0057] provides information about the complex chemical composition of substances without direct contact, which is particularly beneficial in the field of security [0002]. 
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the spectroscopy system of Thiel with an elliptical reflector because Johnson teaches that interrogating a target from a single angle causes glint, which sometimes makes the resulting image difficult to decipher; however, irradiating the target from multiple angles resolves this problem [0005].


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US PG Publication 2016/0078576) in view of Thiel (US PG Publication 2011/0121209) and Brady (US PG Publication 2014/0172374).

	Regarding Claim 27, Su (US PG Publication 2016/0078576) discloses the movable body according to claim 2.
Su does not explicitly disclose, but Brady (US PG Publication 2014/0172374) further comprising a processor (neural network for further processing [0118]; processor [0010]) configured to perform processing of a signal output from the imaging system (extracted spectral features or characteristics [0118]), wherein the processing includes deciding a risk concerning the inspection object (assigned a level of probability of being a threat [0118]).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the system of Su modified by Thiel to analyze the threat level of imaged targets because Brady teaches that using a neural network can evaluate threats based on a database of known threat signatures can greatly reduce false alarms and false negatives and accurately describe threat levels [0118], [0010].


Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of references do not teach sets of an illumination source and camera pointing toward an intersection between two aisles on a bus/airplane (Remarks Pp. 3). This is unpersuasive because Su discloses a plurality of cameras 32, at least two of which capture the intersection of the stairs and the adjoining perpendicular aisle, Fig. 3, and each camera 32 has an IR light [0031]. These features disclose the amended limitation of Claim 1 and the new limitations of Claim 38. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GUO, FEI et al.	CN 202966665 U	A medical aircraft cabin	
GULATI 		WO 2008086124 A1	MULTI PARALLAX EXPLOITATION FOR OMNI-DIRECTIONAL IMAGING ELECTRONIC EYE	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485